DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed November 25, 2020 (hereinafter “11/25/20 Amendment") has been entered, and fully considered.  In the 11/25/20 Amendment, claims 9, 27, & 36 were amended.  No claims were cancelled (claims 1-8, 12, 17-22, 25, & 26 were cancelled in one or more prior amendments) or newly added.  Therefore, claims 9-11, 13-16, 23, 24, & 27-39 remain pending in the application.  
3.	The 11/25/20 Amendment has overcome the rejections under §§ 112(a) & 112(b) previously set forth in the Final Office Action mailed 06/25/20 (“06/25/20 Action”). 
4.	New grounds of rejection under § 103 are set forth herein, necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 9-11, 13-16, 23, 24, & 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0058294 to Gross et al. (“Gross”) in view of a publication to J. Tavakkoli, et al., entitled "A Laparoscopic HIFU Probe with Integrated Phased Array Ultrasound Imaging," Third International Symposium on Therapeutic Ultrasound, June 22-25, 2003, Lyon, France, 7 pgs. (with cover sheet), downloaded from (https://www.researchgate.net/publication/240622432 _A_Laparoscopic _HIFU_Probe_with_Integrated_Phased_Array_Ultrasound_Imaging) (“Tavakkoli”) (previously made of record).
8.	Regarding claim 9, Gross teaches an apparatus for harvesting a blood vessel having vessel walls attached to connective tissue, the apparatus comprising:
a flexible body portion [catheter (19) - ¶’s [0274]-[0276]; FIG. 1] having one or more ultrasound transducers [ultrasound transducer (16) - ¶’s [0273], [0277]; FIG. 1] situated along a length of the flexible body and being configured to be percutaneously situated in the blood vessel [see ¶[0267] (“a transluminal delivery tool, e.g., a catheter, percutaneously positions at least one ultrasound transducer within a lumen of a renal blood vessel”); see also, e.g., ¶’s [0004], [0036], [0146], [0278], [0287], [0298], [0335], [0375], [0393]]; and 
a controller [control unit - ¶’s [0024], [0268], [0295], [0296], [0378]] configured to excite the one or more ultrasound transducers to output ultrasound signals of a first type having a focal treatment energy is focused on a focal zone that is part of the wall that surrounds the lumen and/or on tissue located outside the wall of a lumen, such that at least a portion of the wall of the lumen, specifically the inner side of the wall, is generally not affected”); ¶[0374] (“[v]arious techniques may be used for focusing the ultrasound waves to an optimal selected distance from the transducer(s), for achieving a desired treatment effect (whether cavitation or non-cavitation-based heating)”); ¶[0378] which references “pulsed ultrasound cavitational therapy-Histotripsy” and recites (“this phenomenon is used in accordance with applications of the present invention to achieve cavitation in a desired area…” [and] “[t]his process is typically controlled by a control unit which sets the duration and/or other properties of the cavitation-generating pulses”); see also, e.g., ¶’s [0286], [0296], [0319], [0375], & [0393]; it is the Examiner’s position that Gross satisfies this limitation in that the control unit of Gross causes/controls cavitation-generating pulses to achieve cavitation in a desired area], [and]
wherein the one or more ultrasound transducers… [is] configured to have a focus zone which corresponds with the focal zone… [¶’s [0053], [0292], [0295], [0337], [0374], & [0392]].
While Gross contemplates the use of various types of ultrasound transducers as appropriate [e.g., ¶’s [0018], [0295], [0373], [0374], [0392]], Gross does not explicitly teach that the at least one ultrasound transducer comprises: 
… a concave truncated spherical shell ultrasound transducer…, wherein the concave truncated spherical shell comprises a portion of a spherical surface defined by an intersection between a plane and a sphere, the spherical surface having orthogonal length and width dimensions on the plane, the width dimension being truncated such that the length dimension exceeds the width dimension in order to provide the portion comprising the concave truncated spherical shell, the concave truncated spherical shell ultrasound transducer being arranged with respect to the flexible body portion such that the length dimension is parallel to the length of the flexible body.
Tavakkoli, in a similar field of endeavor, teaches a hand-held, image-guided, laparoscopic probe, including a transducer for HIFU energy delivery [Abstract].  
The HIFU transducer has a concave truncated spherical shell geometry [see Abstract, 1st full paragraph under “Materials and Methods” Section, Table 1, and FIG. 2].  The concave truncated spherical shell comprises a portion of a spherical surface defined by an intersection between a plane and a sphere [NOTE: implicit based on common definition of a spherical surface (i.e., a plane intersecting a sphere), as evidenced by http://mathworld.wolfram.com/SphericSection.html ), the spherical surface having orthogonal length and width dimensions on the plane [see FIGS. 2 & 3], the width dimension being truncated such that the length dimension [24.0 mm – FIG. 2] exceeds the width dimension [12.5mm – FIG. 2] in order to provide the portion comprising the concave truncated spherical shell [see FIGS. 2 & 3], the concave truncated spherical shell ultrasound transducer being arranged with respect to the flexible body portion such that the length dimension is parallel to the length of the flexible body [see FIG. 2, wherein the length dimension of the HIFU transducer is parallel to the length of the flexible probe body].
In view of Gross’s contemplation of the use of various types of ultrasound transducers as appropriate [e.g., ¶’s [0018], [0295], [0373], [0374], [0392]], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gross such that the at least one ultrasound transducer comprises … a concave truncated spherical shell ultrasound transducer…, wherein the concave truncated spherical shell comprises a portion of a spherical surface defined by an intersection between a plane and a sphere, the spherical surface having orthogonal length and width dimensions on the plane, the width dimension being truncated such that the length dimension exceeds the width dimension in order to provide the portion comprising the concave truncated spherical shell, the concave truncated spherical shell ultrasound transducer being arranged with respect to the flexible body portion such that the length dimension is parallel to the length of the flexible body, all as taught KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
9.	Regarding claim 10, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the controller is further configured to excite the one or more ultrasound transducers to further output ultrasound signals of a second type to cauterize side branches of the blood vessel [the control unit of Gross causes/controls cavitation-generating pulses as well as pulses for non-cavitation thermal effects – see ¶[0335] (“treatment energy, e.g., thermal and/or ablation energy, is transmitted from ultrasound transducer array”) and, e.g., ¶[0376]].
10.	Regarding claim 11, the combination of Gross and Tavakkoli teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the controller is further configured to form the ultrasound signals of the first type to comprise histotripsy pulses and the ultrasound signals of the second type to comprise high-intensity focused ultrasound (HIFU) pulses that are lower in intensity and longer in duration than the ultrasound signals of the first type [the control unit of Gross causes/controls both cavitation-generating pulses to achieve cavitation in a desired area (see, e.g., ¶[0378] which also references pulsed ultrasound cavitational therapy-Histotripsy), as well as high-intensity focused ultrasound (HIFU) pulses for non-cavitation thermal effects (see, e.g., ¶’s [0035], [0060], [0076], [0119], [0141], [0161], [0268], [0294], [0335], [0376)]].
11.	Regarding claim 13, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the controller is further configured to linearly sweep at least a portion of the flexible body portion and the one or more ultrasound transducers attached thereto so that the fractionated region of connective tissue forms a linear region [Gross teaches i.e., linearly along the axis of the blood vessel) - ¶[0349]; see also, e.g., ¶’s [0291], [0347], [0365], [0370], [0371])].
12.	Regarding claim 14, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the controller is further configured to rotate at least a portion of the flexible body portion and the one or more ultrasound transducers attached thereto so that the fractionated region of connective tissue forms a cylindrical region [Gross teaches rotating the catheter to create a cylindrical pattern of treated tissue (see, e.g., ¶’s [0306], [0347]-[0349], [0364]-[0366], [0370], [0371], [0423])].
13.	Regarding claim 15, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches a positioning mechanism coupled to the flexible body and configured to control at least one of position and orientation of at least a portion of the flexible body portion and the one or more ultrasound transducers attached thereto [(“catheter navigation and positioning controller”) - ¶[0370]; FIG. 20].
14.	Regarding claim 16, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the one or more ultrasound transducers comprises a plurality of ultrasound transducers arranged across a length of the flexible body portion [e.g., array of transducers - ¶’s [0046], [0277], [0290]-[0291]; FIGS. 3-4], and wherein the controller is further configured to selectively drive individual ones of the ultrasound transducers of the plurality of ultrasound transducers [e.g., ¶’s [0047], [0290]-[0292], [0351], [0374], [0409]].    15.	Regarding claim 23, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches:

a positioning mechanism [(“catheter navigation and positioning controller”) - ¶[0370]; FIG. 20], wherein the controller is configured to adjust the focal zone to a location where fractionation has not yet occurred [it is the Examiner’s position that Gross teaches this limitation because, Gross teaches use of a variety of imaging devices capable of imaging tissue, and based on the imaging, determining a desired area of treatment, as well as controlling steering of the catheter and the application of energy at a desired treatment site – see, e.g., ¶’s [0268], [0279], [0290], [0334], [0339], [0340], [0351], [0370], [0391]; and FIG. 20]. 16.	Regarding claim 24, the combination of Gross and Tavakkoli teaches all of the limitations of claim 23 for the reasons set forth in detail (above) in the Office Action.  
Gross further teaches wherein the sensor comprises an echo sensor, or an external imaging device [e.g., ¶’s [0279], [0339], [0370], [0416]], or both.
17.	Regarding claim 27, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	Gross further teaches that the flexible body portion [catheter (19)] has a circular cross-section [¶’s [0274]-[0276]; FIG. 1]
Tavakkoli additionally teaches that the laparoscopic probe has a circular cross-section [FIGS. 1-2], and wherein the concave truncated spherical shell ultrasound transducer is disposed within that circular cross-section [FIG. 2 – top view] such that an outer surface of the concave truncated spherical shell ultrasound transducer forms an outer surface of the circular cross-section of the flexible body portion [FIG. 2 – top view]. 
	In view of Gross’s contemplation of the use of various types of ultrasound transducers as appropriate [e.g., ¶’s [0018], [0295], [0373], [0374], [0392]], it would have been obvious to one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

18.	Claims 28-39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gross and Tavakkoli, and further in view of in view of U.S. Patent Application Publication No. 2004/0106870 to Mast ("Mast").
19.	Regarding claim 28, the combination of Gross and Tavakkoli teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	Gross teaches a sensor configured to sample or image the connective tissue [Gross teaches that the ultrasound transducers may comprise, e.g., CMUT arrays for both applying energy and providing imaging functionality – e.g., ¶’s [0331], [0337]].   
The combination of Gross and Tavakkoli, however, does not explicitly teach wherein the controller is configured to determine from an output of the sensor whether the ultrasound signals of the first type have successfully fractionated a first area of connective tissue.
	Mast, in a similar field of endeavor, teaches a method for the monitoring of medical treatment using pulse-echo ultrasound [Abstract].  More particularly, Mast teaches an ultrasound transducer that emits a high-intensity ultrasound signal to medically treat targeted tissue [¶[0029]].  Low intensity ultrasound signals are also emitted by the transducer to obtain a visual indication of the tissue change as a result of the medical treatment [¶[0029]].  Mast teaches providing an image showing echo differences in contrast to echos from the target 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross and Tavakkoli such that the controller of Gross is configured to determine from an output of the sensor whether the ultrasound signals of the first type have resulted in completion of medical treatment of the targeted tissue [successfully fractionated a first area of connective tissue] since such modification amounts merely to application of a known technique to a known device to yield predictable results.  Particularly, the known technique of Mast (monitoring medical treatment using pulse-echo ultrasound) was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Gross/Tavakkoli), and the results (determining whether treatment is complete) would have been predictable to one of ordinary skill in the art. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
20.	Regarding claim 29, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 28 for the reasons set forth in detail (above) in the Office Action.  
	Mast further teaches continuing application of the ultrasound signals of the first type (high-intensity ultrasound signals) when it has been determined that medical treatment of the targeted tissue is not complete [¶[0029]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is further configured to continue applying the ultrasound signals of the first type to the first area when the controller determines from the output of the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
21.	Regarding claim 30, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 28 for the reasons set forth in detail (above) in the Office Action.  
Mast further teaches that application of the ultrasound signals of the first type (high-intensity ultrasound signals) is stopped when it has been determined that medical treatment of the targeted tissue has been completed [¶[0029]], along with repeating the method steps at different locations [e.g., claim 10].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is further configured to stop applying the ultrasound signals of the first type to the first area when the controller determines from the output of the sensor that the ultrasound signals of the first type have resulted in completion of medical treatment of the targeted tissue [successfully fractionated the first area of connective tissue], and to begin applying the ultrasound signals of the first type to a second area which is different from the first area to repeat the medical treatment at a second/different location [fractionate the second area of connective tissue] as necessary, since the known technique of Mast (monitoring medical treatment using pulse-echo ultrasound) was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Gross/Tavakkoli/Mast), and the results KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
22.	Regarding claim 31, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 28 for the reasons set forth in detail (above) in the Office Action.  
Gross teaches wherein the one or more ultrasound transducers comprises a plurality of ultrasound transducers, wherein the sensor comprises selected ones of the plurality of ultrasound transducers [Gross teaches that the ultrasound transducers may comprise, e.g., CMUT arrays for both applying energy and providing imaging functionality – e.g., ¶’s [0331], [0337]], and wherein the controller is configured to drive the selected ultrasound transducers [¶’s [0351], [0373], [0409]]. 
	Mast further teaches ultrasound transducers as pulse-echo devices and to determine from an output of the selected ultrasound transducers whether the ultrasound signals of the first type (high-intensity ultrasound signals) have completed medical treatment of targeted tissue has been completed [¶[0029]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is configured to drive the selected ultrasound transducers as pulse-echo devices and to determine from an output of the selected ultrasound transducers whether the ultrasound signals of the first type have completed medical treatment of targeted tissue [successfully fractionated the first area of connective tissue], since the known technique of Mast (monitoring medical treatment using pulse-echo ultrasound) was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Gross/Tavakkoli/Mast), and the results (determining whether treatment is complete) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 32, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 31 for the reasons set forth in detail (above) in the Office Action.  
	It is the Examiner’s position that the combination of Gross, Tavakkoli, and Mast further teaches wherein the controller is configured to determine a location of a last echo interface, and to determine whether there are additional ultrasound scatterers beyond the last echo interface, based on the output of the selected ultrasound transducers [note: the controller of Gross (as modified to include the teachings of Mast noted above) would, based on the echo changes associated with changes in tissue state (see Mast, ¶’s [0012] & [0029]), be capable of determining whether additional ultrasound scatterers exist beyond the last echo interface (the presence of which would indicate that first area of connective tissue has not been fully (successfully) fractionated, while the absence of which would indicate that the first area of connective tissue has been fully (successfully) fractionated)].  
24.	Regarding claims 33 & 34, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
	Mast further teaches determining whether the ultrasound signals of the first type have not completed medical treatment of targeted tissue based on the echo changes associated with changes in tissue state (Mast, ¶’s [0012], [0029]), and continuing treatment based on such a determination [¶[0029]].     
	As such, it is the Examiner’s position that, when used for fractionation (as taught by Gross), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is configured to determine that the ultrasound signals of the first type have not successfully fractionated the first area of connective tissue when the controller detects the presence of the additional ultrasound scatterers beyond the last echo interface based on the output of the selected ultrasound transducers, and be further configured to continue applying the ultrasound signals of the first type to the first area when the controller KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
25.	Regarding claims 35 & 36, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 32 for the reasons set forth in detail (above) in the Office Action.  
Mast further teaches determining whether the ultrasound signals of the first type have completed medical treatment of targeted tissue based on the echo changes associated with changes in tissue state (Mast, ¶’s [0012], [0029]), and stopping treatment based on such a determination [¶[0029]], along with repeating the method steps at different locations [e.g., claim 10].   
	As such, it is the Examiner’s position that, when used for fractionation (as taught by Gross), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is configured to determine that the ultrasound signals of the first type have successfully fractionated the first area of connective tissue when the controller does not detect the presence of the additional ultrasound scatterers beyond the last echo interface based on the output of the selected ultrasound transducers, and be further configured to stop the ultrasound signals of the first type to the first area when the controller does not detect the presence of the additional ultrasound scatterers beyond the last echo interface based on the output of the selected ultrasound transducers, and to begin applying the ultrasound signals of the first type to a second area which is different from the first area to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
26.	Regarding claim 37, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 31 for the reasons set forth in detail (above) in the Office Action.  
It is the Examiner’s position that the combination of Gross, Tavakkoli, and Mast further teaches wherein the controller is configured to determine a location of an outer wall of the blood vessel, and to determine whether there are additional ultrasound scatterers beyond the outer wall of the blood vessel, based on the output of the selected ultrasound transducers [note: the controller of Gross (as modified to include the teachings of Mast noted above) would, based on the echo changes associated with changes in tissue state (see Mast, ¶’s [0012] & [0029]), and when used to fractionate tissue outside of a vessel wall (as taught by Gross), be capable of determining  whether additional ultrasound scatterers exist beyond the vessel wall (the presence of which would indicate that first area of connective tissue has not been fully (successfully) fractionated, while the absence of which would indicate that the first area of connective tissue has been fully (successfully) fractionated)].  
27.	Regarding claims 38 & 39, the combination of Gross, Tavakkoli, and Mast teaches all of the limitations of claim 37 for the reasons set forth in detail (above) in the Office Action.  
Mast further teaches determining whether the ultrasound signals of the first type have not completed medical treatment of targeted tissue based on the echo changes associated with changes in tissue state (Mast, ¶’s [0012], [0029]), and continuing treatment based on such a determination [¶[0029]].     
have completed medical treatment of targeted tissue based on the echo changes associated with changes in tissue state (Mast, ¶’s [0012], [0029]), and stopping treatment based on such a determination [¶[0029]].
As such, it is the Examiner’s position that, when used for fractionation (as taught by Gross), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Gross, Tavakkoli, & Mast such that the controller of Gross is configured to determine that the ultrasound signals of the first type have not successfully fractionated the first area of connective tissue when the controller detects the presence of the additional ultrasound scatterers beyond the outer wall of the blood vessel based on the output of the selected ultrasound transducers, and be further configured to determine that the ultrasound signals of the first type have successfully fractionated the first area of connective tissue when the controller does not detect the presence of the additional ultrasound scatterers beyond the outer wall of the blood vessel based on the output of the selected ultrasound transducers, since the known technique of Mast (monitoring medical treatment using pulse-echo ultrasound) was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Gross/Tavakkoli/Mast), and the results (determining whether treatment is complete) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
28.	As noted above, the 11/25/20 Amendment has overcome the rejections under §§ 112(a) & 112(b) previously set forth in the 06/25/20 Action.  New grounds of rejection under § 103 are set forth herein, however, necessitated by Applicant’s Amendment.

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 3794

                                                                                                                                                                                                       



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794